Citation Nr: 0923188	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-29 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as the result of exposure to toxic chemicals.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of radical retropubic prostatectomy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to January 
1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon in which service connection for hearing 
loss, tinnitus, prostate cancer due to toxic chemical 
exposure, and compensation under 38 U.S.C.A. § 1151 for 
status post radical retropubic prostatectomy was denied.

The July 2007 statement of the case identified the issues 
then on appeal as service connection for hearing loss, 
tinnitus, prostate cancer due to toxic chemic exposure, and 
compensation under 38 U.S.C.A. § 1151 for status post radical 
retropubic prostatectomy.  In September 2007, the Veteran 
filed a substantive appeal indicating he wished to appeal all 
four of the issues.

In an August 2008 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, 
evaluating the disabilities as zero percent and 10 percent 
disabling, respectively, effective in June 2005.  Hence, the 
issue of service connection for these conditions is no longer 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer, as 
the result of exposure to toxic chemicals.  He also seeks 
compensation under 38 U.S.C.A. § 1151 for the residuals of 
his radical retropubic prostatectomy.

Specifically, he argues that his prostate cancer is the 
result of his exposure to toxic chemicals, including benzene, 
mercury, trisodium phosphate, and carbon tetrachloride.  In 
addition, the January 2007 VA examination for skin further 
indicated that the Veteran reported exposure to the herbicide 
Agent Orange.  Prostate cancer is a condition for which 
presumptive service connection may be granted if a Veteran 
was exposed to the herbicide Agent Orange.

The Veteran's service records have been damaged and destroyed 
by the 1973 fire at the National Personnel Records Center.  
However, available service personnel records show that he had 
no foreign service.  Further clarification of the Veteran's 
allegations and the chemicals to which he claims he was 
exposed, and any appropriate development to ascertain such 
exposure, is therefore necessary.

Concerning his claim for compensation under 38 U.S.C.A. 
§ 1151 for the residuals of his 1999 radical retropubic 
prostatectomy, the Veteran's argues three essential claims.  
First, he argues that he suffered additional disability as 
the result of the 1999 radical retropubic prostatectomy, in 
the form of erectile dysfunction, urinary incontinence, and 
pelvic pain.  Second, he argues that his increased elevated 
prostatic serum antigen (PSA) level in 2000, requiring 
further radiation, was the result of improperly sterilized 
equipment that was used in the biopsy procedure.  Finally, 
the Veteran argues that the prostatectomy itself was not 
required.  

VA outpatient treatment records also show that the Veteran 
has required treatment for erectile dysfunction, 
incontinence, and pain.  VA examination in June 2008 
determined that the Veteran exhibited residuals from his 
prostatectomy including incontinence, urgency, frequency, 
weakness and fatigue.  However, the examiner stated he was 
not able to provide the requested opinion concerning the 
appropriateness of the prostatectomy, and further 
genitourinary examination in August 2008 was canceled because 
no genitourinary oncologist was available.  A record review 
and opinion was obtained in September 2008 by the appropriate 
specialist at another VA facility but that review and opinion 
concerned only an opinin as to whether or not the Veteran's 
PSA level was elevated as a result of improperly sterilized 
equipment possibly used in the biopsy procedure.  However, a 
more comprehensive opinion is needed to resolve the Veteran's 
claims.

Further examination is required to resolve the medical 
matters presented in this case.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the complete record 
concerning the 1999 radical retropubic 
prostatectomy and 2000 radiation treatment 
is obtained, including but not limited to 
any and all signed consent forms, clinical 
records, doctors orders, nurses' notes, 
etc.

2.  Ask the Veteran to clarify the toxic 
chemicals to which he believes he was 
exposed during his active service, and to 
provide information concerning the 
circumstances of his exposure including 
the unit to which he was assigned, the 
date and location of the exposure, and any 
and all treatment he may have received.

Given that the Veteran's service medical 
and personnel records have been destroyed, 
please advise the Veteran that he may 
provide the statements of service-members 
with whom he served and who may have 
witnessed or to whom he may have confided 
the circumstances of his exposure to toxic 
chemicals; or of friends and family 
members to whom he may have confided the 
circumstances of his exposure to toxic 
chemicals during his service or 
immediately after his discharge.

3.  Given the above information, attempt 
to verify the Veteran's exposure to toxic 
chemicals during his active service or, in 
the alternative, determine if such 
exposure was consistent with the 
circumstances of his service, including 
his military occupational specialty (MOS), 
and the unit and facilities to which he 
was assigned.

Request assistance from the service 
department if necessary.  Document 
negative responses and inform the Veteran 
so that he may attempt to obtain the 
information on his own.

4.  Ask the Veteran to identify any and 
all health care providers who treated him 
for the residuals of exposure to toxic 
chemicals after his discharge from active 
service.  Obtain any and all records the 
Veteran identified.

5.  Schedule the veteran for medical 
examination by the appropriate medical 
professional to determine the etiology of 
his prostate cancer, and the nature and 
extent of his residuals of radical 
retropubic prostatectomy.  All indicated 
tests and studies should be performed. The 
claims folder, and a copy of this remand 
must be provided to the examiner in 
conjunction with the examinations.

Concerning the prostate cancer, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
that prostate cancer treated in 1999 and 
2000 was in any way the result of the 
Veteran's active service or any incident 
therein, including exposure to toxic 
chemicals to which the Veteran was 
exposed?

Concerning the claim for compensation 
under 38 U.S.C.A. § 1151, if any residual 
of the 1999 radical retropubic 
prostatectomy is diagnosed, the examiner 
must provide an opinion as to whether such 
pathologies arise as the result of the 
1999 surgery and were the foreseeable 
consequences of VA treatment or whether 
they resulted from any negligence, 
carelessness, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in providing treatment 
for prostate cancer, including the 1999 
radical retropubic prostatectomy-to 
include the appropriateness of the 1999 
surgery.  

All opinions expressed must be supported 
by complete rationale.  

6. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
veteran's claim for service connection for 
prostate cancer, including as the result 
of exposure to toxic chemicals and for 
compensation under 38 U.S.C.A. § 1151 for 
the residuals of radical retropubic 
prostatectomy with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. The appellant should be apprised 
of his right to submit a substantive 
appeal as to these issues and to have his 
claim reviewed by the Board. If any other 
decision remains adverse to the veteran, 
provide him and his representative, if 
any, with a supplemental statement of the 
case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




